 



Exhibit 10(d)

TRW INC.

DEFERRED COMPENSATION PLAN

     THIS AMENDED AND RESTATED PLAN, established by TRW Inc. (“TRW”) effective
July 28, 1993, and as amended from time to time, including this amendment and
restatement effective October 23, 2002, is for the benefit of certain employees
of the Corporation in executive, managerial or professional capacities so as to
enhance the Corporation’s ability to attract and retain outstanding employees
who are expected to contribute to its success. It shall remain in effect, as it
may be amended from time to time, until termination as provided in Article VII
of the Plan.

ARTICLE I

DEFINITIONS

For the purposes of the Plan, the following words and phrases shall mean:

1.1 Account. The bookkeeping or accounting records maintained (having and
requiring no segregation or holding of any assets) by TRW or the Service
Provider pursuant to Article IV with respect to and resulting from a
Participant’s Deferral Election, Prior Plan Credit or compensation mandatorily
deferred pursuant to the terms of an Other Grant. Notwithstanding any provision
of the Plan to the contrary, if the terms of an Other Grant provide that rights
to such Other Grant and/or the earnings on such Other Grant is subject to the
satisfaction of any condition, for purposes of Article V of the Plan, the
Account balance shall not be deemed to include the amounts subject to such
condition until those conditions are met, as determined by the Committee, the
Special Committee, or the person or persons designated to make such
determination in the terms of the Other Grant.

1.2 Affiliate.



       (a) Any corporation incorporated under the laws of one of the United
States of America of which TRW owns, directly or indirectly, in excess of 50% of
the combined voting power of all classes of stock or in excess of 50% of the
total value of the shares of all classes of stock (all within the meaning of
§1563 of the Code);          (b) any partnership or other business entity
organized under such laws, in which TRW owns, directly or indirectly, (i) in
excess of 50% of the total capital or profits interest of such partnership, or
(ii) in excess of 50% or more of the total value of such other business entity
(all within the meaning of §414(c) of the Code); and          (c) any other
company designated as an Affiliate by the Committee.

 



--------------------------------------------------------------------------------



 



1.3 Affiliate Plan. An unfunded non-qualified deferred compensation plan
maintained by an Affiliate for a select group of executive, managerial or
professional employees.

1.4 Beneficiary. The person, persons or entity entitled under Article VI to
receive any Plan Benefits payable after a Participant’s death.

1.5 Code. The Internal Revenue Code of 1986, as amended. References in the Plan
to Sections of the Code are to such Sections as in effect on the Effective Date
or any successor provision.

1.6 Committee. The Compensation Committee of the Directors.

1.7 Corporation. TRW or an Affiliate of TRW.

1.8 Date of Deposit. The Determination Date immediately preceding the date that,
but for the Deferral Election, the Incentive Compensation would be paid, or,
with respect to compensation mandatorily deferred pursuant to the terms of an
Other Grant, the date on which such compensation is deferred.

1.9 Deferral Election. An election pursuant to Article III by an Eligible
Employee to defer receipt of all or part of his or her Incentive Compensation.

1.10 Deferred Compensation. (a) The portion of Incentive Compensation or the
portion of an Other Grant which an Eligible Employee elects to defer pursuant to
a Participation Agreement, (b) any Prior Plan Credit and (c) any portion of an
Other Grant mandatorily deferred pursuant to the terms of such Other Grant.

1.11 Determination Date. Daily.

1.12 Directors. The Directors of TRW.

1.13 Effective Date. July 28, 1993, the effective date of the establishment of
the Plan.

1.14 Eligible Employee. (a) A person (who must be a U.S. resident on a U.S.
payroll of the Corporation) in the full-time active salary employ of the
Corporation who is employed at Operational Incentive Plan Level III or above at
the time Incentive Compensation would be paid or at the end of the year for
which Incentive Compensation would be payable; or (b) a person who is employed
at Operational Incentive Plan Level III or above on the U.S. payroll of either
TRW Overseas Inc. or TRW Systems Overseas Inc. at the time Incentive
Compensation would be paid or at the end of the year for which Incentive
Compensation would be payable; or (c) a person who would qualify under clause
(a) or (b) above but for the fact that such person retires or is terminated due
to a divestiture after executing a valid Deferral Election in the year the
retirement or termination is effective. Notwithstanding the foregoing, the
Special Committee or its delegate may determine that an employee’s participation
in the Plan

2



--------------------------------------------------------------------------------



 



must cease in order to preserve the Plan’s status as a plan maintained primarily
for the purpose of providing deferred compensation for a select group of
management or highly compensated employees and may take such action as it deems
appropriate in connection with such a determination, including determining that
a person is not or is no longer an Eligible Employee.

1.15 Executive Officer. Any Eligible Employee who is an “executive officer” of
TRW for the purposes of Rule 3b-7 under the Securities Exchange Act of 1934.

1.16 Financial Hardship. A severe financial hardship to the Participant
resulting from a sudden and unexpected illness or accident of the Participant or
of a dependent (as defined in §152(a) of the Code) of the Participant, loss of
the Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstance arising as a result of events beyond the control of
the Participant. In case of the Participant’s death, the word “Beneficiary or
other person or entity entitled to receive a Plan Benefit” shall be substituted
for the word “Participant” wherever the latter appears in this Section 1.16.

1.17 Incentive Bonus. A cash award payable to an Eligible Employee under TRW’s
Operational Incentive Plan (or similar compensation program that replaces the
Operational Incentive Plan).

1.18 Incentive Compensation. Any cash award payable to an Eligible Employee as
an Incentive Bonus or, if applicable, a Strategic Grant or Other Grant that, but
for a Deferral Election or mandatory deferral under the Plan, would be paid to
the Eligible Employee and considered to be “wages” for purposes of United States
federal income tax withholding (or other appropriate jurisdiction).

1.19 Interest Rate or Interest. One-twelfth of the annual interest rate, equal
to 110% of the applicable long-term federal rate as published by the Internal
Revenue Service pursuant to Code §1274(d) or any successor provision and in
effect on the first business day of each calendar month.

1.20 Investment Fund Returns. The gains or losses in one or more of the
investment funds offered to participants under the TRW Employee Stock Ownership
and Savings Plan, any of which shall be available to any Participant for
purposes of having such investment fund results credited to his Account under
this Plan; provided, however, that effective July 1, 2000, any changes to the
investment funds offered to participants under the TRW Employee Stock Ownership
and Savings Plan will result in a change to the investment options available
under the Plan only if and when such changes are approved by the Chairman of the
Board, the General Counsel and the Executive Vice President – Human Resources of
TRW; and, provided further that the self-directed brokerage window to be offered
to participants under the TRW Employee Stock Ownership and Savings Plan
effective July 5, 2000, will not be made available as an investment option under
the Plan. Subject to consummation of the merger (the “Merger”) contemplated by
the Agreement and Plan of Merger dated as of June 30, 2002 by and among TRW,
Northrop Grumman Corporation and Richmond Acquisition Corp., as may be amended
from time to time (the “Merger Agreement”), each phantom

3



--------------------------------------------------------------------------------



 



share of TRW Common Stock allocated to the account of a Participant in the Plan
as of the Effective Time (as defined in the Merger Agreement) shall be converted
into phantom shares of Northrop Grumman Common Stock at the Exchange Rate (as
defined in the Merger Agreement), and the TRW Stock Fund under the Plan shall be
converted into a Northrop Grumman Stock Fund.

1.21 Other Grant. A cash award payable to an Eligible Employee, other than an
Incentive Bonus or Strategic Grant, that the Chief Executive Officer (or the
Committee, if the Eligible Employee is an Executive Officer) designates as being
eligible for deferral under the Plan or mandatorily deferrable under the Plan.
Such designation shall be subject to a determination by the Vice President —
Taxation that such deferral would effectively defer the inclusion of such award
in the Eligible Employee’s taxable income under applicable law.

1.22 Other Grant Sub-Account. A Sub-Account of a Participant’s Account
established pursuant to Section 4.3, to which there shall be credited Deferred
Compensation mandatorily deferred pursuant to the terms of an Other Grant or the
portion of a single Other Grant that a Participant elects to defer under the
Plan, and all Interest and/or Investment Fund Returns accrued thereon or charged
thereto, as to which the Plan Benefit is intended to be payable in accordance
with the payout terms provided for with respect to such Other Grant or, if
applicable, the Participant’s elections with respect thereto. A separate Other
Grant Sub-Account shall be maintained with respect to each Other Grant;
provided, however, that if two or more Other Grant Sub-Accounts:



       i. contain the same restrictions (or lack thereof) on investment
alternatives available under the Plan with respect to such Other Grant,    
     ii. contain the same (or absence of) conditions to vesting, and    
     iii. provide for Plan Benefits to be payable in accordance with an
identical payout schedule,

then such Other Grant Sub-Accounts shall be considered a single Other Grant
Sub-Account for purposes of this Plan.

1.23 Participant. An Eligible Employee who has elected to participate in the
Plan and has executed and filed with TRW (or, if TRW has designated a Service
Provider for such purpose, that Service Provider) a Participation Agreement as
provided in Article III; provided, however, that such term shall include a
person who does not have in place an effective Deferral Election so long as he
retains, under the Plan, an interest in an Account under the Plan.

1.24 Participation Agreement. An agreement between TRW and a Participant setting
forth the Participant’s Deferral Election.

1.25 Plan. This Deferred Compensation Plan, as it may be amended from time to
time.

4



--------------------------------------------------------------------------------



 



1.26 Plan Benefit. The benefit payable to a Participant in accordance with
Article V hereof.

1.27 Plan Year. Each of the twelve month periods ending December 31 and
occurring while the Plan remains in effect. The term “Plan Year” shall also
include the period beginning on the Effective Date and ending December 31, 1993,
and any period of less than twelve months beginning January 1 and ending on the
date the Plan is terminated.

1.28 Pre-Retirement Payment Sub-Account. A Sub-Account of a Participant’s
Account, established pursuant to Section 4.3, to which there shall be credited
Deferred Compensation under a single Deferral Election, and all Interest and/or
Investment Fund Returns accrued thereon or charged thereto, as to which the
Participant has elected payment of his Plan Benefit in either five years or ten
years from the Date of Deposit; provided, however, that except with respect to
Pre-Retirement Payment Sub-Accounts attributable to Prior Plan Credits, if two
Pre-Retirement Payment Sub-Accounts provide for Plan Benefits to be payable in
the same year, both such Pre-Retirement Payment Sub-Accounts shall be considered
a single Pre-Retirement Payment Sub-Account for purposes of Sections
3.1(b)(iii), 3.3, 4.4 and 4.5. All or a portion of a Prior Plan Credit may be
credited to a Pre-Retirement Payment Sub-Account pursuant to Section 8.2.

1.29 Prior Plan Credit. The amount credited to a Participant’s Account as a
result of a merger of an Affiliate Plan into the Plan pursuant to Section 8.2.

1.30 Retirement Payment Sub-Account. A Sub-Account of a Participant’s Account,
established pursuant to Section 4.3, to which there shall be credited Deferred
Compensation under all Deferral Elections, and all Interest and/or Investment
Fund Returns accrued thereon or charged thereto, as to which the Plan Benefit is
intended to be payable following retirement of the Participant from the
Corporation. All or a portion of a Prior Plan Credit may be credited to a
Retirement Payment Sub-Account pursuant to Section 8.2.

1.31 Service Provider. Putnam Fiduciary Trust Company, or such other entity
selected by the Committee or the Special Committee to perform certain
recordkeeping, administrative, communication and/or other functions related to
the Plan.

1.32 Special Committee. The committee composed of the Executive Vice President –
Human Resources, the General Counsel and the Chief Financial Officer of TRW,
which committee reviews and acts upon the requests of Participants (other than
Participants who are Executive Officers, whose requests are acted upon by the
Committee) to receive early payout as a result of a Financial Hardship or to
change payout upon retirement and which is authorized to take such other actions
as are specified by the Plan.

1.33 Strategic Grant. A cash award and/or performance unit payable to an
Eligible Employee pursuant to TRW’s Strategic Incentive Program (or similar
long-term compensation plan that replaces or augments the Strategic Incentive
Program).

5



--------------------------------------------------------------------------------



 



1.34 Sub-Account. A Pre-Retirement Payment Sub-Account, a Retirement Payment
Sub-Account or an Other Grant Sub-Account.

1.35 Termination of Employment. Any severance of a Participant from full-time
active salaried employment by the Corporation for any reason (other than a
transfer of employment from TRW to an Affiliate, from an Affiliate to another
Affiliate or from an Affiliate to TRW).

1.36 TRW. TRW Inc., an Ohio corporation.

ARTICLE II

ADMINISTRATION

2.1 Administrators. The Plan shall be administered by the Committee and the
Special Committee, and certain decisions concerning Financial Hardship and
change in payment upon retirement may be made by the Special Committee. The
Special Committee or its delegate may determine that an employee’s participation
in the Plan must cease in order to preserve the Plan’s status as a plan
maintained primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees and may take such
action as it deems appropriate in connection with such a determination. Except
as otherwise provided herein, decisions of the Committee or the Special
Committee shall be final and binding on all parties.

2.2 Committee. The Committee shall have the authority (a) to make, amend,
interpret and enforce all rules and regulations for the administration of the
Plan and (b) to decide all questions, including interpretation of the Plan as
may arise in connection with the Plan insofar as it is applicable to
Participants (i) who are Executive Officers or (ii) with respect to whom
questions are referred to the Committee by the Executive Vice President – Human
Resources. A majority of the members of the Committee shall constitute a quorum.
The Committee may act by a vote of a majority of a quorum at a meeting or by a
writing signed by a majority of the members of the Committee.

2.3 Human Resources. The Executive Vice President – Human Resources shall
administer the Plan in accordance with the terms of the Plan and the rules and
regulations of the Plan as established by the Committee. Consistent with the
authorized precedents and the rules and regulations authorized by the Committee,
the Executive Vice President – Human Resources shall have the authority to
decide all questions, including interpretations of the Plan, as may arise in
connection with the Plan insofar as it is applicable to Participants other than
Executive Officers.

2.4 Special Committee. With regard to all Participants, other than Participants
who are Executive Officers, the Special Committee shall act upon (i) written
requests of Participants concerning early payout of some or all of the
Participant’s Account balances as a result of Financial Hardship and (ii)
written requests of Participants to change the payout of a Participant’s
Retirement Payment Sub-Account as provided by

6



--------------------------------------------------------------------------------



 



Section 5.1(b). The Special Committee may act by a vote of the majority at a
meeting or by a writing signed by a majority of the members of the Special
Committee.

2.5 Financial Hardship and Retirement Payout Change Requests. In order for a
request to be considered by the Special Committee (or, in the case of a request
as set forth in clauses (i) or (ii) of Section 2.4 by an Executive Officer, the
Committee), the requests must (i) be in writing and delivered to the Executive
Vice President – Human Resources, (ii) set forth whether the Participant is
requesting an early payout because of a Financial Hardship or a change of payout
upon retirement, (iii) set forth the reasons for such request, including in
detail the Financial Hardship or the circumstances that necessitate the change
of payout upon retirement, (iv) in the case of a request as a result of a
Financial Hardship set forth the amount of such Participant’s Account that the
Participant wishes to be paid and the Sub-Accounts from which such early payout
shall be made and (v) in the case of a change of payout at retirement set forth
the manner in which the Participant wishes to receive payout (e.g., single sum
or in annual installments from two to ten years). Compliance with the petition
procedures set forth in this Section 2.5 does not insure that the request will
be granted by the Special Committee (or the Committee).

ARTICLE III

PARTICIPATION

3.1 Participation.



       (a) Subject to the limitations set forth in this Article III and subject
to the terms specified by an Other Grant, any person who is an Eligible Employee
may participate in the Plan by executing and filing with the Executive Vice
President – Human Resources (or, if indicated by TRW, the Service Provider) a
Participation Agreement.          (b) In each Participation Agreement, the
Eligible Employee shall specify:



       (i) the percentage of Incentive Bonus, Strategic Grant or Other Grant, as
applicable, to be deferred;          (ii) subject to the limitations of
Section 5.1, the form of Plan Benefit (i.e., whether such benefits are intended
to be paid following retirement or five or ten years from the Date of Deposit);
         (iii) the Investment Fund Returns and/or Interest Rate to be credited
to the Participant’s entire Sub-Account applicable to the payout year, or, if
the deferred amount is to be paid out following retirement, the entire
Retirement Payment Sub-Account (if the Eligible Employee does not specify such
matters, 100% of the amount deferred for such fiscal year and all amounts in the
applicable Sub-Account with the same payout

7



--------------------------------------------------------------------------------



 





  year, or the Retirement Payment Sub-Account, as the case may be, shall be
credited with the Interest Rate).

     If the Eligible Employee has chosen to have Deferred Compensation paid five
or ten years from the Date of Deposit, such payments
     shall be made as provided in Section 5.1(e) below.



       (c) Before September 30 of each Plan Year or, if required by the terms of
an Other Grant, before such date as specified by the Chief Executive Officer or
the Committee, each Eligible Employee who elects to become a Participant shall
file with the Executive Vice President – Human Resources or the Service
Provider, if indicated by TRW, a Participation Agreement specifying the items
identified in paragraph (b) above.

3.2 Deferral Elections. Subject to the restrictions concerning deferral of
Incentive Bonus set forth in Section 3.1(a), any Eligible Employee may elect to
defer any percentage of each of his or her Other Grant (if applicable),
Strategic Grant and his Incentive Bonus; provided, however, that, to the extent
that the Eligible Employee chooses to defer a percentage of his Other Grant,
Incentive Bonus and/or Strategic Bonus, each Deferral Election, to be effective,
must be in increments of 1% for each of the Other Grant, Strategic Grant and
Incentive Bonus, which election percentages do not need to be identical . The
terms of an Other Grant may specify the percentage of the Other Grant that is
deferred without the requirement for a Deferral Election by the Eligible
Employee.

3.3 Modification of Deferral Election.



       (a) By notice to TRW (or, the Service Provider, if designated by TRW), in
the manner specified by TRW, a Deferral Election filed in any Plan Year with
respect to an Incentive Bonus and/or Strategic Bonus may be modified or revoked
at any time prior to October 1 of such Plan Year. Thereafter, a Deferral
Election specified in a Participation Agreement with respect to an Incentive
Bonus and/or Strategic Bonus shall be irrevocable, except that the Committee or
the Special Committee, as appropriate under Article II, may permit a Participant
at any time prior to the actual deferral of such Incentive Bonus and/or
Strategic Bonus to reduce the designated percentage to be deferred upon a
finding, based upon uniform standards established by the Committee, that the
Participant has suffered a Financial Hardship. A Participant may change his or
her elections made pursuant to Section 3.1(b)(iii) for a particular Deferral
Election with respect to an Incentive Bonus and/or Strategic Bonus at any time
prior to February 1 of the year in which the Incentive Bonus and/or Strategic
Bonus is actually deferred by communicating such changes to TRW or, if
designated by TRW, to the Service Provider, in the manner specified by TRW.    
     (b) A Deferral Election with respect to an Other Grant shall be
irrevocable, except that the Committee or the Special Committee, as appropriate
under Article II, may permit a Participant at any time prior to the actual
deferral of the Other Grant to reduce the designated percentage to be deferred
upon a

8



--------------------------------------------------------------------------------



 





  finding, based upon uniform standards established by the Committee, that the
Participant has suffered a Financial Hardship. Subject to the terms of an Other
Grant, a Participant may change his or her elections made pursuant to Section
3.1(b)(iii) with respect to an Other Grant at any time prior to the date
established by the Executive Vice President – Human Resources.

ARTICLE IV

DEFERRED COMPENSATION

4.1 Deferred Compensation. The amount of Incentive Compensation deferred
pursuant to a Deferral Election shall be withheld in a single sum at the time
such Incentive Compensation, but for a Deferral Election, would be paid.

4.2 Withholding of Taxes and SSP/BEP Contributions. Any withholding of taxes or
other amounts which is required by any federal, state, or local law shall be
withheld from the Participant’s remaining undeferred Incentive Compensation, if
any. If necessary in order to comply with any federal, state or local law, the
amount of Incentive Compensation deferred may be reduced by an amount equal to
any required withholding. Otherwise, such withholding may be made from any of
the Participant’s other compensation payable by the Corporation, or, at the
election of the Executive Vice President – Human Resources, a Participant may be
permitted to pay to the Corporation the amount of any such required withholding
at or prior to the time such withholding would otherwise be required to be made.
In addition, the amount of Incentive Compensation deferred shall be reduced by
the amount of TRW Stock Savings Plan and Benefits Equalization Plan
contributions to be made by the Eligible Employee on account of such Incentive
Compensation.

4.3 Accounts. For recordkeeping purposes only, a separate Account shall be
established and maintained by TRW for each Participant to which his Deferred
Compensation and Investment Fund Returns or Interest accrued thereon pursuant to
Section 4.5 shall be credited (or charged). Each such Account shall be divided
into the following Sub-Accounts for purposes of Section 5.1: (i) a Retirement
Payment Sub-Account to which there shall be credited all Incentive Compensation
deferred (and all Investment Fund Returns or Interest thereon) pursuant to all
Deferral Elections under which a Plan Benefit is payable the year following
retirement; and (ii) a separate Pre-Retirement Payment Sub-Account for each
Deferral Election under which the Participant has elected that his Plan Benefit
be payable five or ten years from the Date of Deposit, to which the Incentive
Compensation deferred (and all Investment Fund Returns or Interest thereon)
pursuant to such Deferral Election shall be credited. An Account will also
consist of, if applicable, one or more separate Other Grant Sub-Accounts, to
which there shall be credited all compensation deferred (and all Investment Fund
Returns or Interest thereon) pursuant to Other Grants, the Plan Benefit of which
shall be payable in accordance with the terms of such Other Grant, or as
otherwise provided by the Participant’s election. A Participant’s Prior Plan
Credit shall be credited to a Retirement Payment Sub-Account and/or
Pre-Retirement Payment Sub-Account(s) as provided in Section 8.2.

9



--------------------------------------------------------------------------------



 



4.4 Interest and Investment Fund Return Changes. A Participant may, on a daily
basis, revise the Investment Fund Returns and/or Interest Rate to be credited to
any of such Participant’s Sub-Accounts (except for an Other Grant Sub-Account,
if the terms of such Other Grant restrict the investment election alternatives
with respect to such Other Grant) on a daily basis by communicating such changes
to TRW or, if TRW has selected a Service Provider, to the Service Provider, in
the manner communicated from time to time by TRW to the Participant. Such
elections must be made in increments of 1%. Such changes shall take effect in
accordance with the timeframes established by TRW or the Service Provider, as
the case may be.

4.5 Determination of Account. The value of each Participant’s Account as of each
Determination Date shall be the total of the Participant’s Retirement Payment,
Pre-Retirement Payment and Other Grant Sub-Accounts. The value of each such
Sub-Account shall consist of (i) the balance of such Sub-Account as of the last
preceding Determination Date plus (ii) any Deferred Compensation credited to
such Sub-Account since the last preceding Determination Date, (iii) adjusted for
Investment Fund Returns or Interest since the last preceding Determination Date
based upon the Investment Fund Returns or Interest Rate selected by the
Participant under this Plan or applicable to the Other Grant Sub-Account;
provided, however, that interest and dividend performance under PIMCO Total
Return Fund and PRIMCO Stable Value Fund will be accrued daily and credited
monthly, less (iv) the amount of all Plan Benefits, if any, paid during the
period since the last preceding Determination Date; provided, however, that for
any payment of a Plan Benefit payable pursuant to Article V during the month of
January, the value of each Sub-Account shall be calculated as of the December 31
preceding the date of payment, and Investment Fund Returns or Interest on the
amount paid out shall cease to accrue as of such December 31. For new
allocations of Deferred Compensation deferred to a Participant’s Account in the
month of February, Investment Fund Returns and Interest will be credited
retroactive to February 1. Notwithstanding anything to the contrary in this
Section 4.5 or the Plan, if the terms of an Other Grant provide that the right
to such Other Grant and/or the earnings on such Other Grant is subject to the
satisfaction of any condition, the amount included in the Account that is
subject to such condition shall be subject to forfeiture and shall not be
considered part of the Plan Benefit payable under Article V of the Plan until
such conditions are met, as determined by the Committee, the Special Committee,
or the person or persons designed to make such determination in the terms of the
Other Grant.

4.6 Statement of Accounts. TRW shall submit or cause the Service Provider to
submit to each Participant, no less frequently than quarterly, within a
reasonable period after the end of each calendar quarter, a statement setting
forth the total balance of the Participant’s Account, and the balance of each
Sub-Account thereof, as of the last day of such quarter, the Deferred
Compensation and Investment Fund Returns credited or charged, or Interest
accrued thereon, to each Sub-Account during the quarter and the payments of the
Plan Benefits from each Sub-Account during the quarter.

10



--------------------------------------------------------------------------------



 



ARTICLE V

PLAN BENEFITS

5.1 Plan Benefits Payable on Termination of Employment, Five Years from Date of
Deposit or Ten Years from Date of Deposit.



       (a) Subject to the provisions of Section 5.1(b) and except as otherwise
provided below, upon Termination of Employment a Participant shall receive a
Plan Benefit equal to the balance of his Account as of the Determination Date
immediately preceding such Termination of Employment, plus the amount of any
Deferred Compensation credited his or her Account after such Determination Date,
plus the gains or losses on the balance of his or her Account for the period
from the Determination Date immediately preceding such Termination of Employment
through the December 31 preceding the date of payment based upon the applicable
Investment Fund Returns or Interest Rate. Such Plan Benefit shall be payable as
a single sum during the January following such Termination of Employment.
However, in the event that the Termination of Employment is the result of a
divestiture of the unit or operations of the Corporation where the Participant
worked prior to Termination of Employment and the Participant obtains employment
with the entity that acquired such unit or operations, then the balance of such
Participant’s Account shall be payable in accordance with such Participant’s
original Deferral Election or in one lump sum the January following such
Participant’s termination of employment from such entity (or its successor),
whichever occurs first. Such Participant’s Account shall continue to be credited
or charged with Investment Fund Returns or accrued Interest following such
Participant’s Termination of Employment through the December 31 preceding
payment in full of his or her Account.          (b) In the event that a
Participant’s Termination of Employment occurs as a result of his retirement,
the Participant shall receive the Plan Benefit payable in respect of his
Retirement Payment Sub-Account in ten annual installments commencing in the year
following the year that Termination of Employment occurred; provided, however,
that the Participant can petition the Special Committee (or the Committee in the
case of an Executive Officer) at any time at least two months prior to
retirement to change such payment into annual installments from two to ten years
or a single sum; further provided, that any such payment change approved by the
Special Committee (or the Committee) shall not be effective until the calendar
year following the date of the payment change; provided further, however, that
if the amount in the Retirement Payment Sub-Account is less than $5,000 valued
at December 31 of any year, the balance in the Retirement Payment Sub-Account
shall be paid in a lump sum in the January following retirement or any January
thereafter in which such Participant’s Retirement Payment Sub-Account falls
below $5,000. Notwithstanding the foregoing, following consummation of the
Merger, the Participant may, rather than petition the Special Committee (or the
Committee in the case of an Executive Officer) elect (by notice to the Service
Provider) at any time at least two months prior to retirement to change such
payment into annual

11



--------------------------------------------------------------------------------



 





  installments from two to ten years or a single sum, and such election shall be
deemed accepted by TRW if not rejected by TRW at least 14 days prior to such
Participant’s retirement. In the event that payment shall be made in a single
sum, such payment shall be in accordance with the procedures set forth in
Section 5.1(a) above, but in no event in the same calendar year as the year of
any requested change and no earlier than January 1 of the calendar year
following the year that Termination of Employment occurred. In the event that
the payment shall be made in installments, such payments shall be made in
accordance with Section 5.1(f) below. If, at the time of retirement, the
Participant has a credit in a Pre-Retirement Payment Sub-Account, such
Sub-Account balances shall be paid in accordance with the Participant’s original
Deferral Election. In the event of death of a Participant after payouts have
begun from such Participant’s Retirement Payment Sub-Account, payouts will
continue to be made to the beneficiary or estate until paid out completely,
subject to the third provision of the first sentence of this Section 5.1(b).



       (c) In the event that a Participant’s Termination of Employment occurs as
a result of a layoff, the Participant shall receive a Plan Benefit equal to the
balance of his Account as of the Determination Date immediately preceding such
Termination of Employment, plus the amount of any Deferred Compensation credited
his Account after such Determination Date, payable in one lump sum during the
January following the date that is 12 months following Participant’s Termination
of Employment. The Participant’s Account shall be credited with gains or losses
on the balance of his Account for the period from such Determination Date
through the December 31 preceding the date of payment based upon the applicable
Investment Fund Returns or Interest Rate. If the Participant retires during the
12-month period following his Termination of Employment, the Plan Benefit to
which he is entitled shall be calculated and paid in accordance with
Section 5.1(b).          (d) In the event that a Participant’s Termination of
Employment occurs because of his death, his Beneficiary or, if no designated
Beneficiary shall survive him, his estate shall receive the Plan Benefit in the
manner provided in Section 5.1(a).          (e) If the Participant has chosen in
his Deferral Election to receive payouts either five or ten years from the Date
of Deposit (as opposed to upon retirement from the Corporation), payments shall
be made in a single sum form from each Pre-Retirement Payment Sub-Account of the
Participant by the end of January of the year either five or ten years
(depending upon the applicable Deferral Election) following the applicable Date
of Deposit; provided, however, that if Termination of Employment has occurred
prior to payment (other than as a result of retirement), payment of the
Participant’s Plan Benefits shall be made as provided in Section 5.1(a).    
     (f) If the payments from the Participant’s Retirement Payment Sub-Account
are to be paid in installment form, such installments shall be paid in ten
annual installments (or in such number of annual installments approved by the

12



--------------------------------------------------------------------------------



 





  Special Committee or the Committee pursuant to Section 2.5 or, with respect to
elections made following the Merger that are not rejected by TRW in accordance
with Section 5.1(b), in such number of annual installments elected by the
Participant) by the end of January of each year in which an installment is to be
made. Installment payments will commence in the year following the Participant’s
Termination of Employment. If annual installments are paid, the balance of the
Account shall continue to be credited or charged with Investment Fund Returns or
Interest as previously elected by the Participant in accordance with
Section 3.1(b) or as most recently revised pursuant to Section 4.4.



       (g) Any portion of a Participant’s Prior Plan Credit that has been
credited to one or more Pre-Retirement Payment Sub-Accounts pursuant to
Section 8.2 shall be paid to the Participant in a single sum form from each
Pre-Retirement Payment Sub-Account of the Participant by the end of January of
the year designated as the payout year pursuant to Section 8.2; provided,
however, that if Termination of Employment has occurred prior to payment (other
than as a result of retirement, if an agreement providing for payout in
accordance with the terms of this Plan was entered into by the Participant in
accordance with Section 8.2), payment of the Participant’s Plan Benefits
attributable to such Prior Plan Credit shall be made as provided in
Section 5.1(a).          (h) Notwithstanding anything to the contrary in
Section 5.1, the balance in a Participant’s Other Grant Sub-Account or
Sub-Accounts shall be payable as provided for by the terms of the applicable
Other Grant and/or the Participant’s elections with respect thereto.

5.2 Withdrawal of Plan Benefit. No Plan Benefit shall be payable prior to the
Participant’s Termination of Employment other than in the form determined
pursuant to Section 5.1(e) or 5.1(h), except that the Committee or the Special
Committee, as appropriate under Article II, may permit a Participant or, after a
Participant’s death, a Participant’s Beneficiary or other person or entity
entitled to receive such Plan Benefit, to withdraw from the Participant’s
Account an amount necessary to meet a Financial Hardship.

5.3 Withholding; Payroll Taxes. TRW shall withhold from Plan Benefits payable
under the Plan any taxes required to be withheld from an employee’s wages for
the federal or any state or local governments.

5.4 Full Payment of Benefits. Notwithstanding any other provision of the Plan,
all Plan Benefits shall be paid to the Participant no later than the January 5
next preceding the Participant’s 80th birthday.

ARTICLE VI

BENEFICIARY DESIGNATION

6.1 Beneficiary Designation. Each Participant shall have the right, at any time,
to designate any person or persons as his Beneficiary (both principal as well as

13



--------------------------------------------------------------------------------



 



contingent) to whom payment under the Plan shall be made in the event of his
death prior to complete distribution of all Plan Benefits due him under the
Plan. Any Beneficiary designation shall be made in writing on a form prescribed
by the Committee and shall become effective only when filed with the Executive
Vice President – Human Resources.

6.2 Amendments. Subject to the limitations of Section 6.1 of the Plan, any
Beneficiary designation may be changed by a Participant only by written notice
of such change to the Executive Vice President – Human Resources on a form
prescribed by the Committee. The filing of a new Beneficiary designation form
will cancel all prior Beneficiary designations.

6.3 Absence of Effective Beneficiary Designation. If a Participant fails to
designate a Beneficiary as provided above or if all designated Beneficiaries
predecease the Participant or die prior to complete distribution of the
Participant’s Plan Benefit, the Participant’s remaining Plan Benefit shall be
paid to his estate.

6.4 Effect of Payment. Payment to the Beneficiary designated pursuant to
Sections 6.1 and 6.2 or to the Participant’s estate pursuant to Section 6.3
shall completely discharge TRW’s obligations under the Plan.

ARTICLE VII

AMENDMENT AND TERMINATION OF PLAN

7.1 Termination. The Committee shall have the power in its sole discretion to
suspend or terminate the Plan at any time, except that no such action shall
adversely affect rights with respect to any Account without the consent of the
person affected.

7.2 Amendment. The Committee can amend any part of this Plan (including, without
limitation, changing the Interest Rate or Investment Fund Returns to be paid to
current and future Participants or changing who can become Participants) in its
sole discretion without notice to Participants.

7.3 Alteration following Merger. Notwithstanding any provision to the contrary
in Sections 7.1 or 7.2 hereof, effective upon consummation of the Merger, the
Plan may not, except as required by law or regulation, be altered in any way
that would negatively affect Participants with respect to benefits accrued at
the time of adoption of any such alteration (including, without limitation, any
alteration that would (A) affect the form or timing of payouts, or (B)
materially reduce the number and types of investment alternatives under the Plan
as available to Participants as of June 30, 2002 (it being understood that the
elimination of any particular fund shall not be considered to negatively affect
Plan Participants so long as the overall number and types of investment
alternatives has not been materially reduced compared to the number and types of
investment alternatives available under the Plan as of June 30, 2002)). The
foregoing sentence shall not prohibit Northrop Grumman Corporation, following

14



--------------------------------------------------------------------------------



 



consummation of the Merger, from otherwise freezing or otherwise amending the
Plan with respect to administrative provisions and future accruals.

ARTICLE VIII

MISCELLANEOUS

8.1 Unfunded Plan. The Plan is an unfunded plan maintained by TRW primarily to
provide Deferred Compensation benefits for a select group of executive,
managerial or professional employees of the Corporation.

8.2 Merger. The Committee (or the Special Committee, if no Executive Officer is
a participant in the Affiliate Plan) may, in its sole discretion, approve the
merger of an Affiliate Plan into this Plan. Upon the merger of an Affiliate Plan
into this Plan, any participant in the Affiliate Plan who is not already a
Participant in this Plan shall have an Account established in his name under
this Plan and he shall be considered a Participant for purposes of that Account.
The amount credited to a Participant’s Account as a Prior Plan Credit shall be
equal to the balance credited to the Participant’s account under the Affiliate
Plan as of the date of the merger. Unless a Participant in the Affiliate Plan
executes an agreement in a form approved by the Executive Vice President – Human
Resources providing for payments of a prior Plan Credit to be made in accordance
with the payment provisions provided for by the Plan, a Participant’s Prior Plan
Credit shall be allocated to a Sub-Account or Sub-Accounts in a manner designed
to cause such amounts to be paid to the Participant at a date not later than the
date such amounts would have been paid to the Participant under the Affiliate
Plan had the Affiliate Plan continued as a separate plan. If any portion of a
Participant’s Prior Plan Credit is allocated to a Pre-Retirement Payment
Sub-Account, a specific year for distribution of such Sub-Account shall be
established. To the extent that a Participant’s Prior Plan Credit is allocated
to his existing (pre-merger) Retirement Payment Sub-Account, the Investment Fund
Returns and/or Interest Rate in effect with respect to such Sub-Account shall be
applicable to such Prior Plan Credit, subject to modification by the Participant
under Section 4.4. To the extent that a Participant’s Prior Plan Credit is
allocated to a newly established (post-merger) Sub-Account, such Prior Plan
Credit shall be credited with the Interest Rate, subject to modification by the
Participant under Section 4.4. If, upon the merger of an Affiliate Plan into
this Plan, a participant in the Affiliate Plan enters into an agreement in the
form approved by the Executive Vice President – Human Resources providing for
payments of a Prior Plan Credit to be made in accordance with this Plan, then
such elections shall apply; provided that such agreement shall not be effective
with respect to any election that results in the deferral of income to a later
date if such election is not made before the beginning of the year in which the
payment would have been made under the Affiliate Plan.

8.3 Unsecured General Creditor. Participants and their Beneficiaries, estates,
heirs, successors and assigns shall have no legal or equitable rights, interest
or claims in any property or assets of TRW. Such assets of TRW shall not be held
under any trust or in any other way as collateral security for the fulfillment
of the obligations of TRW under the Plan. Any and all of TRW’s assets shall be,
and remain, the general,

15



--------------------------------------------------------------------------------



 



unpledged, unrestricted assets of TRW. TRW’s sole obligation under the Plan
shall be merely that of an unfunded and unsecured promise of TRW to pay money in
the future.

8.4 Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey, in advance of actual
receipt, any Plan Benefit. Plan Benefits and all rights to Plan Benefits are and
shall be nonassignable and nontransferable prior to actual payment as provided
by the Plan. Any such attempted assignment or transfer shall be ineffective;
TRW’s sole obligation shall be to pay Plan Benefits to the Participant, his or
her Beneficiary or his or her estate as appropriate. No part of any Plan Benefit
shall, prior to actual payment as provided by the Plan, be subject to seizure or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person; nor shall any Plan
Benefit be transferable by operation of law in the event of a Participant’s or
any other person’s bankruptcy or insolvency, except as required by law.

8.5 Not a Contract of Employment. Neither the terms and conditions of the Plan
nor those of any Participation Agreement shall be deemed to constitute a
contract of employment between the Corporation and the Participant, and neither
the Participant, his Beneficiary nor his estate shall have any rights against
TRW under the Plan except as may otherwise be specifically provided in the Plan.
Moreover, nothing in the Plan shall be deemed to give a Participant the right to
be retained in the service of the Corporation or to interfere with the right of
the Corporation to discipline, discharge or change the status of a Participant
at any time. Further, nothing in the Plan shall be deemed to give a Participant
a right to receive any Incentive Compensation.

8.6 Protective Provisions. A Participant will cooperate with TRW by furnishing
any and all information requested by TRW in order to facilitate the payment of
Plan Benefits under the Plan, and by taking such other action as may be
reasonably requested by TRW.

8.7 Terms. Whenever any words are used in the Plan in the singular or in the
plural, they shall be construed as though they were used in the plural or
singular, as the case may be, in all cases where they would so apply.

8.8 Captions. The captions of the articles and sections of the Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.

8.9 Governing Law. The provisions of the Plan shall be construed and interpreted
according to the laws of the State of Ohio.

8.10 Validity. In case any provision of the Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining provisions of the Plan, and the Plan shall be construed and enforced
as if such illegal or invalid provision were not included in the Plan.

16



--------------------------------------------------------------------------------



 



8.11 Notice or Filing. Any notice or filing required or permitted to be given to
TRW or a Participant under the Plan shall be sufficient if in writing and hand
delivered, or sent by regular mail or by registered or certified mail, to the
principal office of TRW or to the last known address of the Participant, as the
case may be. Such notice or filing shall be deemed given or made (i) when hand
delivered to the residence or offices of the recipient, (ii) as of five days
after the date of mailing if delivery is made by regular mail, or, (iii) as of
five days after the date shown on the postmark on the receipt for registration
or certification provided to the sender at the time of mailing, if by registered
or certified mail.

8.12 Successors. The provisions of the Plan shall bind and obligate TRW and any
successors. The term “successors” as used in this Section 8.12 shall include any
corporate or other business entity which shall, whether by merger,
consolidation, purchase or otherwise acquire all or substantially all of the
business and assets of TRW and successors of any such corporation or other
business entity.

8.13 Expenses and Costs. TRW shall bear all expenses and costs in connection
with the operation of the Plan.

8.14 Reliance on Certified Public Accountants. TRW, the Directors, the
Committee, the Special Committee, the Executive Vice President – Human Resources
and any employee of TRW or the Corporation shall be fully protected for actions
taken in good faith based on the computations and reports made pursuant to or in
connection with the Plan by the independent certified public accountants who
audit TRW’s accounts.

ARTICLE IX

CLAIMS PROCEDURE

9.1 Claim. Any person claiming a Plan Benefit, requesting an interpretation or
ruling under the Plan (other than a ruling under Section 2.5 above, or
requesting information under the Plan shall present the request in writing to
the Executive Vice President – Human Resources who (a) shall respond in writing
within 90 days following his receipt of the request or (b) in the case of a
claimant who is an Executive Officer, shall refer the claim with his recommended
response to the Committee, which shall respond in writing within 120 days
following the receipt of the request by the Executive Vice President – Human
Resources.

9.2 Denial of Claim. If the claim or request is denied, the written notice of
denial shall state (i) the reasons for denial; (ii) a description of any
additional material or information required and an explanation of why it is
necessary; and (iii) an explanation of the Plan’s claim review procedure.

9.3 Review of Claim. Any person whose claim or request is denied may make a
second request for review by notice given in writing to the Executive Vice
President – Human Resources. The claim or request shall be reviewed further by
the Executive

17



--------------------------------------------------------------------------------



 



Vice President – Human Resources or the Committee, as appropriate, and he or it
may, but shall not be required to, grant the claimant a hearing.

9.4 Final Decision. A decision on such second request shall normally be made
within 60 days after the date of the second request. If an extension of time is
required for a hearing or other special circumstances, the claimant shall be
notified and the time limit shall be 120 days from the date of the second
request. The decision shall be in writing and, whether made by the Executive
Vice President – Human Resources or the Committee, shall be final and bind all
parties concerned.

18